MEMORANDUM **
Walter Stewart, Jr. (“Stewart”) appeals his sentence of 72 months for involuntary manslaughter, alleging the district court erred in making certain upward departures from the sentencing guidelines. However, after carefully reviewing the applicable sentencing factors set forth in 18 U.S.C. § 3553(a), the district court imposed a non-guidelines sentence — the statutory maximum of 72 months. We review his sentence for “reasonableness.” See United States v. Mix, 457 F.3d 906, 913-14 (9th Cir.2006); see also United States v. Mohamed, 459 F.3d 979, 986-87 (9th Cir.2006). We have reviewed the record and conclude that the sentence imposed in this case was reasonable, for the reasons stated by the district court at resentencing.
AFFIRMED.1

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.


. We decline to consider any of Stewart’s pro per filings for the reasons stated in the Appellate Commissioner’s Report and Recommendation of December 7, 2006, and because we have already affirmed Stewart’s conviction in our memorandum disposition of February 7, 2005.